IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 95 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
LUIS MIGUEL NAVEDO,           :
                              :
               Petitioner     :


                                         ORDER




PER CURIAM

       AND NOW, this 20th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel may have

been negligent in failing to promptly seek nunc pro tunc relief, Petitioner is entitled to a

counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122(B). Counsel is

DIRECTED to file a Petition for Allowance of Appeal within 15 days.